Orders entered in the Supreme Court, New York County, on July 31, 1975 and July 30, 1975, respectively, unanimously affirmed for the reasons stated by Special Term, -without costs or disbursements. The orders appealed from (two similar proceedings were consolidated for disposition, hence, two entry dates) denied appellants’ cross motions to dismiss the supplemental petitions for failure to state a cause of action. Special Term did not treat the application as one for summary judgment pursuant to CPLR 3211 (subd [c]). We have, therefore, considered only the allegations of the petition and not the merits. In our view the supplemental petitions are sufficient. (See Matter of Lakeland Water Dist. v Onondaga County Water Auth., 24 NY2d 400.) Concur—Murphy, J. P., Birns, Silver-man, Lane and Nunez, JJ.